Exhibit 10.5

SONIC AUTOMOTIVE, INC.

2012 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement is entered into as of <Date Granted> (the “Grant
Date”) between SONIC AUTOMOTIVE, INC., a Delaware corporation (the “Company”),
and <Name> (the “Participant”).

WHEREAS, the Company has established the Sonic Automotive, Inc. 2012 Stock
Incentive Plan (the “Plan”), pursuant to which the Company may, from time to
time, make grants of restricted shares of the Company’s Common Class A Stock,
par value $.01 per share (the “Common Stock”), to eligible employees and other
individuals providing services to the Company and its Subsidiaries (as defined
in the Plan); and

WHEREAS, in consideration for the Participant’s service to the Company and/or
its Subsidiaries, the Company has determined to grant the Participant restricted
shares of the Company’s Common Stock pursuant to the terms and conditions of the
Plan and this Restricted Stock Agreement[, and which grant of restricted Common
Stock also is in consideration for and conditioned upon the Participant entering
into the Restrictive Covenants and Confidentiality Agreement that accompanies
this Restricted Stock Agreement (unless such a Restrictive Covenants and
Confidentiality Agreement was previously executed and delivered to the Company
in connection with a prior stock incentive award)];

NOW, THEREFORE, in consideration of the promises, mutual covenants and
agreements hereinafter set forth, the parties hereby agree as follows:

1. Grant of Restricted Stock. In consideration for the Participant’s service to
the Company and/or its Subsidiaries and subject to the terms and conditions set
forth in this Restricted Stock Agreement and the Plan, the Company hereby grants
to the Participant                             (            ) restricted shares
of Common Stock (the “Restricted Stock”).

[This grant of Restricted Stock also is subject to the Participant’s entering
into the accompanying Restrictive Covenants and Confidentiality Agreement. If
the Participant has previously executed and delivered to the Company the
Restrictive Covenants and Confidentiality Agreement in connection with a prior
stock incentive award, the Participant shall be deemed to have satisfied such
condition with respect to this grant of Restricted Stock.]

2. Vesting Conditions. Except as otherwise provided below in Section 3 or
elsewhere in this Restricted Stock Agreement, the Restricted Stock shall vest
<insert vesting schedule>. Vesting on any such date is subject to the
Participant’s continued service with the Company and its Subsidiaries through
such date and subject to the other terms of this Restricted Stock Agreement.



--------------------------------------------------------------------------------

3. Termination of Service.

(a) Involuntary Termination Without Cause. If the Participant incurs an
Involuntary Termination Without Cause prior to [full vesting date], the
Restricted Stock shall become fully vested (to the extent not yet vested) on the
date of such termination.

(b) Death or Disability. In the event of the Participant’s death or Disability
prior to [full vesting date] and prior to any Termination of Service, the
Restricted Stock shall become fully vested (to the extent not yet vested) on the
date of such death or Disability.

(c) Termination For Cause and Other Termination of Employment. If the
Participant incurs a Termination of Service for Cause or for any other reason
not specifically addressed above (including voluntary resignation), all unvested
Restricted Stock shall be immediately and automatically forfeited by the
Participant.

(d) Definitions. For purposes of this Restricted Stock Agreement, the following
terms have the definitions indicated:

(i) “Cause” means any act, action or series of acts or actions or any omission,
omissions or series of omissions which result in, or which have the effect of
resulting in, (A) the commission of a crime by the Participant involving moral
turpitude, which crime has a material adverse impact on the Company or any
Subsidiary or which is intended to result in the personal enrichment of the
Participant at the expense of the Company or any Subsidiary; (B) a material
violation of the Participant’s responsibilities; (C) the Participant’s gross
negligence or willful misconduct; or (D) the continuous, willful failure of the
Participant to follow the reasonable directives of the Company’s Board of
Directors.

(ii) “Disability” means that the Participant is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months: (A) unable to engage in any substantial gainful activity, or
(B) receiving income replacement benefits for a period of not less than three
months under an accident and health plan covering employees of the Company.

(iii) “Involuntary Termination Without Cause” means a Termination of Service due
to the dismissal of, or the request for the resignation of, the Participant
either (A) by court order, order of any court-appointed liquidator or trustee of
the Company, or the order or request of any creditors’ committee of the Company
constituted under the federal bankruptcy laws, provided that such order or
request contains no specific reference to actions or omissions that would
constitute Cause; or (B) by a duly authorized corporate officer of the Company
or any Subsidiary, or by the Company’s Board of Directors, for any reason other
than for Cause.

(iv) “Termination of Service” has the meaning given to such term under the Plan.

[Replace/revise foregoing with alternative or different terms as determined by
the Committee in accordance with Plan terms]

4. Restrictions on Transferability. The Participant may not sell, assign,
convey, pledge, exchange, hypothecate, alienate or otherwise dispose of or
transfer the Restricted Stock in

 

2



--------------------------------------------------------------------------------

any manner to the extent it remains unvested. No assignment, pledge or transfer
of the unvested Restricted Stock, or of the rights represented thereby, whether
voluntary or involuntary, by operation of law or otherwise, shall be effective;
but immediately upon any such attempt to assign, pledge or otherwise transfer
the Restricted Stock, the Restricted Stock shall be forfeited.

5. Company Policies. The Restricted Stock is subject to the terms and conditions
of any policy regarding clawbacks, forfeitures, or recoupments adopted by the
Company from time to time. Without limiting the foregoing, by acceptance of the
Restricted Stock, the Participant agrees to repay to the Company or any
Subsidiary any amount that may be required to be repaid under any such policy.

6. Restrictive Covenants. In the event that the Company determines that the
Participant has violated the terms of any secrecy, confidentiality,
noncompetition, no-solicit, no-hire or other restrictive covenants or clauses
contained in any agreement with the Company and/or one or more Subsidiaries,
including but not limited to any Restrictive Covenants and Confidentiality
Agreement (even if such covenants, clauses or agreements are held invalid or
unenforceable), then (a) any unvested shares of Restricted Stock and any vested
shares of Common Stock that have not yet been delivered to the Participant shall
be immediately and automatically forfeited and rescinded upon such violation and
(b) if any other shares of Restricted Stock have vested after such violation or
within two (2) years prior to such violation, then (without regard to tax
consequences) the Participant agrees to return such shares of Common Stock to
the Company or if the Participant has sold or disposed of such shares, the
Participant agrees to immediately pay the Company an amount equal to the fair
market value of such shares at the time of such sale or disposition. Subject to
applicable law, the Company and its Subsidiaries shall have the right to offset
such payment amount against any amounts otherwise owed to the Participant by the
Company or a Subsidiary (including, but not limited to, wages or other
compensation, vacation pay, fringe benefits or pursuant to any other
compensatory arrangement); provided, that any payment that constitutes
nonqualified deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), as determined by the Company,
shall be subject to offset only to the extent such offset would not give rise to
a failure to comply with Section 409A of the Code. Notwithstanding the
foregoing, nothing under this Section shall limit the Company’s or its
Subsidiaries’ remedies under any such agreements containing secrecy,
confidentiality, noncompetition, no-solicit and/or no-hire covenants or clauses
or otherwise against the Participant for violations thereof.

7. Forfeiture Procedures. In the event of any forfeiture of any shares of
Restricted Stock, such forfeiture shall be automatic and without further act or
deed by the Participant. Notwithstanding the foregoing, if requested by the
Company (or its agent), the Participant shall execute such documents (including,
without limitation, a power of attorney in favor of the Company) and take such
other action deemed necessary or desirable by the Company to evidence such
forfeiture.

8. Tax Matters (Withholding and 83(b) Elections). The Participant shall pay or
make provision for payment to the Company or a Subsidiary, as applicable,
through payroll or other withholding (which withholding the Participant hereby
authorizes) or other means acceptable to the Committee and permissible under the
Plan, the amount necessary to satisfy any federal, state or local withholding
requirements applicable to any taxable event arising in connection with the
Restricted Stock (including, without limitation, vesting events and the

 

3



--------------------------------------------------------------------------------

payment of dividends). If other satisfactory withholding arrangements have not
been made and unless otherwise provided by the Committee, the Company shall
retain and withhold from the Common Stock otherwise deliverable to the
Participant upon vesting of the Restricted Stock such number of shares with a
fair market value sufficient to satisfy the statutory minimum required
withholding amount and any remaining amount shall be otherwise satisfied as
described above. The determination of the withholding amounts due shall be made
by the Company and/or its Subsidiaries and shall be binding upon the
Participant. The Company shall not be required to deliver, or release the
restrictions on transfer of, such shares of Common Stock unless the Participant
has made acceptable arrangements to satisfy any such withholding requirements.
Nothing in this Section shall be construed to impose on the Company a duty to
withhold where applicable law does not require such withholding.

The Participant acknowledges that the Participant is responsible for and is
advised to consult with the Participant’s own tax advisors regarding the tax
consequences to the Participant that may arise in connection with the Restricted
Stock, including the decision to make and timely file, and the consequences of,
any election under Section 83(b) of the Code. The Participant also shall timely
deliver a copy of any such Section 83(b) filing to the Company.

9. Book-Entry Form. The shares of Restricted Stock generally shall be evidenced
in book-entry or similar form and maintained by or on behalf of the Company in
such form. In such case, no stock certificates shall be issued and the
applicable restrictions will be noted in the records of the Company and its
transfer agent. Notwithstanding the foregoing, in the discretion of the Company,
a certificate or certificates representing the Restricted Stock may be
registered in the name of the Participant and held in escrow or other custody by
or on behalf of the Company. In either case, each certificate or book-entry
record may bear such legends as the Company deems appropriate to reflect the
applicable terms and conditions upon the Restricted Stock.

10. Rights as Stockholder. Notwithstanding the foregoing vesting and transfer
restrictions that apply to the Restricted Stock, but subject to the terms of
this Restricted Stock Agreement and the Plan, the Participant generally shall
otherwise have the beneficial ownership of the Restricted Stock and shall be
entitled to exercise the rights and privileges of a stockholder with respect to
the Restricted Stock, including the right to receive dividends (if any) paid
with respect to such shares and the right to vote such shares; provided,
however, that (a) any dividend payments will be made no later than the end of
the calendar year in which the dividends are paid to stockholders of the Common
Stock or, if later, the fifteenth day of the third month following the date the
dividends are paid to shareholders of the Common Stock; and (b) with respect to
any shares of Common Stock that arise from dividends with respect to the
Restricted Stock or adjustments under Section 11, the Participant shall have the
same rights and privileges, and shall be subject to the same restrictions, that
apply to the Restricted Stock under this Restricted Stock Agreement and the
Plan.

11. Adjustments; Change in Control. Subject to the Plan, in the event of a
reorganization, recapitalization, stock split, stock dividend, extraordinary
dividend, spin-off, combination of shares, merger, consolidation or similar
transaction or other change in corporate capitalization affecting the Common
Stock, equitable adjustments and/or substitutions, as applicable, will be made
to the Restricted Stock by the Committee to prevent the dilution or enlargement
of rights. The Committee also will make adjustments in its discretion to
eliminate any resulting fractional shares. In addition, the Restricted Stock may
become fully vested in

 

4



--------------------------------------------------------------------------------

connection with a “Change in Control” (as defined in the Plan). The existence of
the Restricted Stock does not affect in any way the authority of the Company and
its stockholders to exercise their corporate rights and powers, including, but
not by way of limitation, the right of the Company to authorize any adjustment,
reclassification, reorganization, or other change in its capital or business
structure, any merger or consolidation of the Company, the dissolution or
liquidation of the Company, the issuance of securities with preference ahead of
or affecting the Common Stock, or any sale or transfer of all or any part of its
business or asset

12. Securities Laws. Notwithstanding any provision herein to the contrary or in
the Plan, the Company shall be under no obligation to issue any shares of Common
Stock to the Participant pursuant to this Restricted Stock Agreement unless and
until the Company has determined that such issuance is either exempt from
registration, or is registered, under the Securities Act of 1933, as amended,
and is either exempt from registration and qualification, or is registered or
qualified, as applicable, under all applicable state securities or “blue sky”
laws. Nothing in this Restricted Stock Agreement shall be construed to obligate
the Company at any time to file or maintain a registration statement under the
Securities Act of 1933, as amended, or to effect similar compliance under any
applicable state laws with respect to the Common Stock that may be issued
pursuant to this Restricted Stock Agreement. The Company may require that the
Participant make such representations and agreements and furnish such
information as the Company deems appropriate to assure compliance with
applicable legal and regulatory requirements.

13. Resolution of Disputes; Interpretation. Any question of interpretation,
dispute or disagreement that arises under, or as a result of, this Restricted
Stock Agreement shall be determined by the Committee in its absolute and
uncontrolled discretion, and any determination or other interpretation by the
Committee in connection with this Restricted Stock Agreement shall be final,
binding and conclusive on all parties affected thereby.

14. Personal Data. The Participant acknowledges that Plan participation and
receipt of awards under the Plan (including the Restricted Stock) involve the
use and transfer, in electronic or other form, of personal data about the
Participant between and among the Company, its Subsidiaries and third-party
service providers. This data may include, but is not limited to, the
Participant’s name, home address, telephone number, date of birth, social
security number, information regarding securities of the Company held by such
Participant, and details of awards granted to the Participant under the Plan,
including the Restricted Stock. By accepting the Restricted Stock, the
Participant consents and agrees that the Company and its Subsidiaries may
transfer such data to third parties assisting the Company in the administration
and management of the Plan, the Restricted Stock and the Participant’s
participation in the Plan, including any requisite transfer of such data to a
broker or other third party with whom the Company or the Participant may deposit
any shares of Common Stock.

15. Miscellaneous.

(a) Binding on Successors and Representatives. Subject to the transfer
restrictions applicable to the Participant hereunder and other conditions
hereof, this Restricted Stock Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company and the Participant’s
heirs, executors, administrators and personal representatives; and the parties
agree, for themselves and their successors, representatives and assigns, to
execute any instrument that may be necessary legally to effect the terms and
conditions of this Restricted Stock Agreement.

 

5



--------------------------------------------------------------------------------

(b) No Employment Rights. Nothing contained in this Restricted Stock Agreement
shall confer upon the Participant any right to continue in the employ or service
of the Company or any Subsidiary nor interfere with or limit in any way the
right of the Company or a Subsidiary to terminate the Participant’s employment
by, or performance of services for, the Company or Subsidiary at any time.

(c) Entire Agreement. This Restricted Stock Agreement together with the Plan
constitute the entire agreement of the parties with respect to the Restricted
Stock and supersede any previous agreement, whether written or oral, with
respect thereto. This Restricted Stock Agreement has been entered into in
compliance with the terms of the Plan; wherever a conflict may arise between the
terms of this Restricted Stock Agreement and the terms of the Plan, the terms of
the Plan shall control.

(d) Amendment. Except as otherwise provided below or in the Plan, neither this
Restricted Stock Agreement nor any of the terms and conditions herein set forth
may be altered or amended orally, and any such alteration or amendment shall be
effective only when reduced to writing and agreed to by each of the parties
hereto. The Company or the Committee may, without obtaining the Participant’s
written consent, amend this Restricted Stock Agreement in any respect either
deems necessary or advisable to comply with Section 409A of the Code and
applicable regulations and guidance thereunder and/or to prevent this Restricted
Stock Agreement from being subject to Section 409A of the Code.

(e) Construction of Terms and Definitions. Any reference herein to the singular
or plural shall be construed as plural or singular whenever the context
requires. Capitalized terms not otherwise defined in this Restricted Stock
Agreement shall have the meanings ascribed to them in the Plan.

(a) Notices. All notices required and permitted to be given hereunder shall be
in writing and notices shall be deemed to have been given (i) if delivered by
hand, when so delivered, (ii) if sent by overnight express service, one
(1) business day after delivery to such service, or (iii) if mailed by certified
or registered mail, return receipt requested, three (3) days after delivery to
the post office. In each case, all notices shall be addressed to the intended
recipient as follows or at such other address as is provided by either party by
notice to the other:

 

If to the Company:    With a copy to: Sonic Automotive, Inc.    Sonic
Automotive, Inc. Attention: Chief Financial Officer    Attention: General
Counsel 4401 Colwick Road    4401 Colwick Road Charlotte, NC 28211    Charlotte,
NC 28211

If to the Participant:

The Participant’s address appearing in the Company’s records.

 

6



--------------------------------------------------------------------------------

(b) Governing Law. This Restricted Stock Agreement shall be governed by, and
construed in accordance with, the laws of the State of North Carolina, without
regard to its principles of conflict of laws. The parties agree that any action,
suit or proceeding arising out of or related to this Restricted Stock Agreement
shall be instituted in the state or federal courts sitting in Mecklenburg
County, North Carolina.

(c) Electronic Delivery and Acknowledgement. The Participant acknowledges and
agrees that the Company may, in its discretion, deliver documents related to the
Restricted Stock and participation in the Plan (including, without limitation,
this Restricted Stock Agreement, Plan documents and disclosures that may be
required by the Securities and Exchange Commission) by electronic means,
including through an on-line or electronic system (including by posting them on
a website) established and maintained by the Company or a third party designated
by the Company, and the Participant consents to receive documents in such
manner. Regardless of whether the Company delivers and permits or requires
acceptance of this Restricted Stock Agreement electronically, the Participant
agrees to be bound by all terms and provisions of this Restricted Stock
Agreement and the Plan.

(d) Severability. The invalidity or unenforceability of any particular provision
of this Restricted Stock Agreement shall not affect the other provisions hereof,
and the Committee may elect in its discretion to construe such invalid or
unenforceable provision in a manner which conforms to applicable law or as if
such provision was omitted.

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock
Agreement effective as of the day and year first written above.

 

SONIC AUTOMOTIVE, INC.     PARTICIPANT: <NAME> By:  

 

   

 

Title:  

 

   

 

7